DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment and supplemental amendment filed on March 24, 2021 and April 6, 2021.  Both amendments have been entered.
Claims 1-6, 11, 14, 17, 18, 22, 24, 28, 32, 34, 35, 37, 39, 40 and 43 are pending.
Drawings
The drawings were received on April 6, 2021.  These drawings are acceptable, the objection to the drawings as set forth in office action dated November 24, 2020 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed March 24, 2021, with respect to claims 14, 32, 35, 37 and 43 have been fully considered and are persuasive.  The rejection of November 24, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 11, 14, 17, 18, 22, 24, 28, 32, 34, 35, 37, 39, 40 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a rotary actuator having a stator having a first end which is attached to said first endplate, and a second end which is attached to said second endplate; a rotor having a first eccentric on a surface thereof; an output gear 
The term star compound gear train is interpreted as a planetary gear that rotates around a sun gear a shown in Fig. 14.
The prior art does not anticipate or render obvious an electromechanical actuator having first and second endplates; an output gear; a first parallel eccentric gear; a second parallel eccentric gear; a first crosslink which engages said first endplate and said first eccentric gear by way of a first set of surface features; a second crosslink which meshes with said second endplate and said second eccentric gear by way of a second set of surface features; a crankshaft having first and second eccentrics thereon which engage said first and second parallel eccentric gears; and a star compound gear train which includes a star gear which is in mesh with said output gear across a second mesh; wherein said first mesh is radially separated from said second mesh across an open space and the remaining structure of claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659